Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16 and 19, the closest prior art, Burd (US Pub. 2019/0137520), discloses a handheld mid-infrared absorption spectrometer (MIRAS) system and method of spectroscopy (Figure 9) comprising: providing an infrared Micro-Electro-Mechanical System (MEMS) single element emitter light source (para 0027), wherein the light source emits electromagnetic radiation in the wavelength range from 2.5pm to 14pm (Mid IR device; para 0025; 2-25 microns); and providing a single-element IR detector to receive output energy having the absorption information from the infrared spectral grating.  However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, providing a scanning infrared spectral grating scanned with a stepping motor and configures so that incident energy having absorption information for the spectral absorption process of a sample is directed from the sample to the infrared spectral grating within a predefined threshold of a grating blaze angle.  The balance of claims are allowed based on dependence from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        

MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884